DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 61-82 rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 61-82 of U.S. Patent No. 10572719, 
claims 61-82 of U.S. Patent No. 10268878, 
claims 61-82 of U.S. Patent No. 10002287,
claims 61-82 of U.S. Patent No. 9704022,
claims 61-82 of U.S. Patent No. 8867797,
and claims 9, 14, 17, 40, 45, 48, and 61-76 of U.S. Patent No. 8553947.
Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 61-82 is anticipated by the corresponding of each of the patents claims. For example, regarding patent No. 10572719, the current claims 61-82 correspond to the patent claims 61-82, respectively as follows: 
Patent No. 10572719
Current application 17350033
61. A method of using match behavior of biometric gallery samples to add a false match probability score to a match score to assist with improving match/no match decisions to identify a person based on a biometric sample comprising: 
determining, using an interconnected processor, memory, one or more databases and one or more modules: 
a first match score between a biometric probe sample and a gallery sample; 
as the false match probability score, a plurality of gallery match scores between the gallery sample and a plurality of other samples; 
a number of the plurality of gallery match scores that are greater than the determined first match score; 
a plurality of probe match scores between the probe sample and the plurality of other samples; 
a number of the plurality of probe match scores that are greater than the determined first match score; 
and automatically, using the interconnected processor and memory, attempting to identify the person by using information from the determining steps to improve match/no match decisions for one or more of: biometric enabled access control, fingerprint search, facial recognition, retinal identification and iris identification.
61. (New) A method 
determining, using an interconnected processor, memory, one or more databases and one or more modules: 
a first match score between a biometric probe sample and a gallery sample; 
as the false match probability score, a plurality of gallery match scores between the gallery sample and a plurality of other samples; 
a number of the plurality of gallery match scores that are greater than the determined first match score; 
a plurality of probe match scores between the probe sample and the plurality of other samples; 
a number of the plurality of probe match scores that are greater than the determined first match score; 
and automatically, using the interconnected processor and memory, attempting to identify the person by using information from the determining steps to improve match/no match decisions for one or more of: biometric enabled access control, fingerprint search, facial recognition, retinal identification and iris identification.
62. (New) A method of using match behavior of biometric gallery samples to add a false match probability score to a match score to assist with improving match/no match decisions to identify the person when there is a multi-sample probe comprising: determining, using an interconnected processor, memory, one or more databases and one or more modules: a first match score between a first probe sample and a first gallery sample; as the false match probability score, a plurality of gallery match scores between the first gallery sample and a plurality of other samples; a number of the plurality of gallery match scores that are greater than the determined first match score; a plurality of probe match scores between the first probe sample and the plurality of other samples; a number of the plurality of probe match scores that are greater than the determined first match score; a second match score of a second probe sample and a second gallery sample; a plurality of gallery match scores between the second gallery sample and the plurality of other samples; a number of the plurality of gallery match scores that are greater than the determined second match score; a plurality of probe match scores between the second probe sample and the plurality of other samples; a number of the plurality of probe match scores that are greater than the determined second match score; combining, using the processor and the memory, information from the first probe sample and the second probe sample to determine a false match probability level; and automatically, using the interconnected processor and memory, attempting to identify a person by using information from the determining steps to improve the match/no match decisions for one or more of biometric-enabled access control, fingerprint search, facial recognition, retinal identification and iris identification.
62. (New) A method score; a second match score of a second probe sample and a second gallery sample; a plurality of gallery match scores between the second gallery sample and the plurality of other samples; a number of the plurality of gallery match scores that are greater than the determined second match score; a plurality of probe match scores between the second probe sample and the plurality of other samples; a number of the plurality of probe match scores that are greater than the determined second match score; combining, using the processor and the memory, information from the first probe sample and the second probe sample to determine a false match probability level; and automatically, using the interconnected processor and memory, attempting to identify the person by using information from the determining steps to improve the match/no match decisions for one or more of biometric-enabled access control, fingerprint search, facial recognition, retinal identification and iris identification.
63. (New) A method of using match behavior of biometric gallery samples to add a false match probability score to a match score to assist with improving match/no match decisions to identify a person in a multi-modal environment comprising: determining, using an interconnected processor, memory, one or more databases and one or more modules:   a first match score of a first probe sample corresponding to a mode and a first gallery sample; as the false match probability score, a plurality of gallery match scores between the first gallery sample and a plurality of other samples; a number of the plurality of gallery match scores that are greater than the determined first match score; a plurality of probe match scores between the first probe sample and a plurality of other samples; a number of the plurality of probe match scores that are greater than the determined first match score; a second match score of a second probe sample corresponding to a second mode and a second gallery sample; a plurality of gallery match scores between the second gallery sample and a plurality of other samples; a number of the plurality of gallery match scores that are greater than the determined second match score; a plurality of probe match scores between the second probe sample and a plurality of other samples; a number of the plurality of probe match scores that are greater than the determined second match score; combining, using the processor and the memory information from the first probe sample and the second probe sample to determine a false match probability level; and automatically, using the interconnected processor and memory, attempting to identify the person by using information from the determining steps to improve the match/no match decisions for one or more of biometric-enabled access control, fingerprint search, facial recognition, retinal identification and iris identification.
63. (New) A method modal environment comprising: determining, using an interconnected processor, memory, one or more databases and one or more modules:using the processor and the memory information from the first probe sample and the second probe sample to determine a false match probability level; and automatically, using the interconnected processor and memory, attempting to identify the person by using information from the determining steps to improve the match/no match decisions for one or more of biometric-enabled access control, fingerprint search, facial recognition, retinal identification and iris identification.
64. (New) A system that uses match behavior of biometric gallery samples to add a false match probability score to a match score to assist with improving match/no match decisions to identify a person comprising:  4Attorney Docket No.: 5550-66-PUS-DIV-CON-5a match score module, a processor and memory in communication with one another and configured to: determine a first match score between a biometric probe sample from an access control system or a fingerprint scanner and a gallery sample; determine, as the false match probability score, a plurality of gallery match scores between the gallery sample and a plurality of other samples; determine a number of the plurality of gallery match scores that are greater than the determined first match score; determine a plurality of probe match scores between the probe sample and the plurality of other samples; determine a number of the plurality of probe match scores that are greater than the determined first match score; and automatically, using the processor and memory, attempting to identify the person by using information from the determining steps to improve the match/no match decisions for one or more of biometric-enabled access control, fingerprint search, facial recognition, retinal identification and iris identification.
64. (New) A system t to cooperate to: determine a first match score between a biometric probe sample from an access control system or a fingerprint scanner and a gallery sample; determine, as the false match probability score, a plurality of gallery match scores between the gallery sample and a plurality of other samples; determine a number of the plurality of gallery match scores that are greater than the determined first match score; determine a plurality of probe match scores between the probe sample and the plurality of other samples; determine a number of the plurality of probe match scores that are greater than the determined first match score; and automatically, using the processor and memory, attempting to identify the person by using information from the determining steps to improve the match/no match decisions for one or more of biometric-enabled access control, fingerprint search, facial recognition, retinal identification and iris identification.
65. (New) A system that uses match behavior of biometric gallery samples to add a false match probability score to a match score to assist with improving match/no match decisions to identify a person when there is a multi-sample probe comprising: a match score module, a processor and memory in communication with one another and configured to: 
determine a first match score between a first probe sample from an access control system or a fingerprint scanner and a first gallery sample; determine, as the false match probability score, a plurality of gallery match scores between the first gallery sample and a plurality of other samples; determine a number of the plurality of gallery match scores that are greater than the determined first match score; determine a plurality of probe match scores between the first probe sample and the plurality of other samples;  5Attorney Docket No.: 5550-66-PUS-DIV-CON-5determine a number of the plurality of probe match scores that are greater than the determined first match score; determine a second match score of a second probe sample and a second gallery sample; determine a plurality of gallery match scores between the second gallery sample and the plurality of other samples; determine a number of the plurality of gallery match scores that are greater than the determined second match score; determine a plurality of probe match scores between the second probe sample and the plurality of other samples; determine a number of the plurality of probe match scores that are greater than the determined second match score; combine, by the processor, information from the first probe sample and the second probe sample to determine a false match probability level; and automatically, by the processor and memory, attempting to identify the person by using information from the determining steps to improve the match/no match decisions for one or more of biometric-enabled access control, fingerprint search, facial recognition retinal identification and iris identification.
65. (New) A system t to cooperate to: 
determine a first match score between a first probe sample from an access control system or a fingerprint scanner and a first gallery sample; determine, as the false match probability score, a plurality of gallery match scores between the first gallery sample and a plurality of other samples; determine a number of the plurality of gallery match scores that are greater than the determined first match score; determine a plurality of probe match scores between the first probe sample and the plurality of other samples;decisions for one or more of biometric-enabled access control, fingerprint search, facial recognition retinal identification and iris identification.
66. (New) A system that uses match behavior of biometric gallery samples to add a false match probability score to a match score to assist with improving match/no match decisions in a multi-modal environment comprising: a match score module, a processor and memory in communication with one another and configured to: 

determine a first match score of a first probe sample from an access control system or a fingerprint scanner corresponding to a mode and a first gallery sample; determine, as the false match probability score, a plurality of gallery match scores between the first gallery sample and a plurality of other samples; determine a number of the plurality of gallery match scores that are greater than the determined first match score;  6Attorney Docket No.: 5550-66-PUS-DIV-CON-5determine a plurality of probe match scores between the first probe sample and a plurality of other samples; determine a number of the plurality of probe match scores that are greater than the determined first match score; determine a second match score of a second probe sample corresponding to a second mode and a second gallery sample; determine a plurality of gallery match scores between the second gallery sample and a plurality of other samples; determine a number of the plurality of gallery match scores that are greater than the determined second match score; determine a plurality of probe match scores between the second probe sample and a plurality of other samples; determine a number of the plurality of probe match scores that are greater than the determined second match score; and combine, using the processor, information from the first probe sample and the second probe sample to determine a false match probability level; and automatically, by the processor and memory, attempting to identify a person by using information from the determining steps to improve the match/no match decisions for one or more of biometric-enabled access control, fingerprint search, facial recognition retinal identification and iris identification.
66. (New) A system  to cooperate to: 
determine a first match score of a first probe sample from an access control system or a fingerprint scanner corresponding to a mode and a first gallery sample; determine, as the false match probability score, a plurality of gallery match scores between the first gallery sample and a plurality of other samples; determine a number of the plurality of gallery match scores that are greater than the determined first match score;sample corresponding to a second mode and a second gallery sample; determine a plurality of gallery match scores between the second gallery sample and a plurality of other samples; determine a number of the plurality of gallery match scores that are greater than the determined second match score; determine a plurality of probe match scores between the second probe sample and a plurality of other samples; determine a number of the plurality of probe match scores that are greater than the determined second match score; and combine, using the processor, information from the first probe sample and the second probe sample to determine a false match probability level; and automatically, by the processor and memory, attempting to identify a person by using information from the determining steps to improve the match/no match decisions for one or more of biometric-enabled access control, fingerprint search, facial recognition retinal identification and iris identification.


The limitations of dependent claims 67-82 of the current application are identical to dependent claims 67-82 of patent No. 10572719.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665